[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 259 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 260 
It is not pretended that Mrs. Macomb, when her release was executed upon the partition of the premises, had anything more than a life estate in the half of the premises devised to her. But it is insisted that having subsequently become entitled to the remainder in fee, as the heir at law of her only child, and having not only neglected to assert her subsequently acquired title to the premises, until it had become barred by the statute of limitations, but ratified the partition by her own subsequent acts and acquiescence, Campbell's title to the half of the premises, originally owned by Pell, has now become valid and indefeasible. The defendant, on the other hand, insists that by the executory limitation in the devise, Pell's share of the premises, upon the death of Mrs. Macomb, "leaving *Page 261 
no lawful issue," would go over to the executors, to be disposed of by them, in the manner provided in the will.
The latter question has been judicially, and I think finally determined, in Miller v. Macomb, (26 Wend. 229.) It was the only question then before the court, and it was there decided first by the chancellor, and then by the unanimous judgment of the court for the correction of errors, that there was nothing in the will of Pell, to take the devise out of the technical rule of construction, which existed in this state and in England, previous to the change made by the revised statutes, that a limitation over, in the event of the death of the first taker, without leaving issue, meant an indefinite failure of issue, and not a failure of issue, at the time of the death of the first taker. It was accordingly held, that Mrs. Macomb, by the union of the life estate devised to her by the will, with the remainder in fee to which she had become entitled, as the heir at law of her daughter, had acquired an absolute and indefeasible estate of inheritance in fee simple, in the premises which had been allotted to her in the partition made with Campbell.
I have no reason to doubt the soundness of this decision, but whatever may be its merits, I agree with the court below, that it must be regarded as the law of this case. If there be anything valuable in the maxim, stare decisis, this is pre-eminently a case for its authoritative application. This court is the substitute and successor of the court of errors. It may, and undoubtedly ought, when satisfied that either itself, or its predecessor, has fallen into a mistake, to overrule its own error. I go farther, and hold it to be the duty of every judge and every court to examine its own decisions, and the decisions of other courts without fear, and to revise them without reluctance. But when a question has been well considered and deliberately determined, whatever might have been the views of the court before which the question is again brought, had it beenres nova, it is not at liberty to disturb or unsettle such decision, unless impelled by "the most cogent reasons." "I cannot legislate," said Lord Kenyon, "but by my industry I can discover what my predecessors have done, and I will tread in their footsteps." In the *Page 262 
case before us, I have no doubt of the soundness of the construction which has been given to this particular devise, but I choose to put the decision exclusively upon the ground that it is no longer a question for judicial determination.
By the deed of partition, executed by Macomb and wife, in 1809, Campbell acquired the life estate of Mrs. Macomb in the premises. Upon the death of her daughter, in 1831, Mrs. Macomb inherited from her the remainder in fee of the same undivided half of the premises. Has that estate become vested in the owners of the other half? This is the next question to be considered.
Upon the partition being made, the parties each entered into the possession and enjoyment of the portion allotted to them, respectively, and neither has since claimed any interest in the premises held by the other. In 1840, Mrs. Macomb sold the premises allotted to her, and thus affirmed the validity of the partition. Having thus ratified the partition made by her when afeme sole, and when she was only entitled to a life estate, I think she is estopped from making any claim to the premises allotted to Campbell. Such a confirmation is at least equivalent to a partition by parol, which it has been often held, will, when accompanied by livery of seisin, bind tenants in common, holding under distinct titles. (4 Kent's Com. 369, note 6; Ryers v.Wheeler, 25 Wend. 434, and cases there cited.) The authority of Campbell to make a valid and effectual division of the lands held in common has not been questioned, and as Mrs. Macomb, after she became entitled to the whole estate, has taken the benefit of that division, it must also be held conclusive as to her, and those claiming under her. So far as this branch of the case is concerned, therefore, there is no valid objection to the plaintiff's title.
We are next to consider the title alledged to be derived from Pearsall. The sufficiency of this title depends, first, upon the construction to be given to the will, and then upon the effect of the sale under the order of the court of chancery.
Pearsall, by his will, gave to his grandson, Campbell, the"use or improvement" of various houses and lots, and among *Page 263 
the rest, the property "purchased by Pell and himself in company," with full power and authority to make a fair and equitable division with the heirs of Pell. The will then proceeds as follows: "I give unto my grandson full power to dispose of the before mentioned real estate, by will, to any or either of his children, if he shall leave any, or to his grandchildren, and for want of such child or children, the estate shall descend to my son and his heirs." In a subsequent part of the will the following clause occurs: "I give the use of house No. 205 and 207 to my grandson, and then to his child, or children, as the otherreal estate is given". What was the legal effect of this devise to Campbell and his children? Did Campbell, by its operation, acquire an estate tail in the premises, to be converted, by means of the statute abolishing entails, into a fee simple; or did he take an estate for life, with remainder in fee to his children, subject to the exercise of the power of disposition by will, contained in the devise? The former construction is maintained by the plaintiffs; the latter by the defendant.
I am inclined to adopt the latter construction. The appropriate words for creating an estate tail are "heirs of the body" or "issue." The plaintiffs' counsel concedes that, in their primary sense, the terms "children" and "grandchildren" are words of purchase. They are used to describe, not the entire posterity, but a single generation of issue. Such words, says Hayes, "point not at heritable succession, but at individual acquisition." (Hayes on Estates Tail, Elem. Essay, 35.) But it is nevertheless true, that the words "heirs" and "issue" are sometimes used as words of purchase, and, on the other hand, the words "children" and "grandchildren" are, sometimes, used as words of limitation. There is no special virtue in either of these words, to make the estate devised one thing or the other. A testator may use either term to express the same thing ordinarily expressed by the other. But to justify a departure from the ordinary meaning of the terms, as established by the uniform course of legal interpretation, there must be the warrant of the testator himself, under his own hand. The context must testify that such a departure was intended. Such an intent, I *Page 264 
have been unable, after an attentive examination of the language and provisions of this will, to find. To me, it seems very manifest, that the testator looked forward to the time of the death of his grandson, for whose benefit, primarily, the property was intended, as the period when the title should finally and absolutely vest. He gave the use of the property to his grandson, and "then to his child or children." He meant that Campbell should have the benefit of it, so long as it could be useful to him, and then, if he should die leaving descendants, that the property should vest in some or all of these. To this end he gave his grandson full power, by a testamentary disposition, to determine who, among his children, who might be living at the time of his death, should, and who should not, take the property. He was also authorized, in case he should die, leaving children, instead of giving the property to them, to give it to their children. He might discriminate between children and grandchildren, who should be living at the time of making the testamentary disposition, or passing by his children, he might give the property to his grandchildren generally. This I understand to be the import of the testator's language when he says, "I give unto my grandson full power to dispose of the before mentioned real estate by will, to any or either of his children, if he shall leave any, or to his grandchildren."
But Campbell was then young and unmarried. He might never marry. He might have no children, or his children might die before the period for them to take the property should arrive. These contingencies were not lost sight of by the testator. He therefore proceeds to declare, that in case his grandson should die, without leaving children or grandchildren to take the property, it should descend to his son Thomas C. Pearsall, and his heirs. Thus it was provided, that upon the death of Campbell, whatever else might happen, an absolute title to the property, in fee, should vest somewhere.
This being the construction of the will, I propose next to as certain the legal effect of its provisions. Campbell, upon the death of the testator, took a life estate in the property. But in whom did the remainder vest? It must reside in somebody. *Page 265 
When Campbell took his life estate, somebody also took the remainder in fee. Campbell, as yet, had no child to take it. Where then did the remainder go? Campbell's children, upon their coming into being, took no vested estate. The most that can be said is that they took a contingent remainder, limited upon the event of their surviving their father. This contingency, too, was further qualified by the testamentary power, conferred upon the father in the will. "There can not be two legal fees in the same land" says the very learned writer from whom I have already quoted. "But it is clear that a vested remainder in fee, and acontingent disposition of that remainder, to take effect in a given event, may co-exist." (Hayes' Essay, 81.) Had things remained as they were, at the time of the testator's death, until the death of Campbell, it is beyond dispute that Thomas C. Pearsall, as the ulterior devisee, or, if dead, his heirs, would have taken the remainder in fee. I think such remainder vested in him, as such devisee, immediately upon the death of the testator. I think the legal effect of the will was to vest the remainder in fee in Thomas C. Pearsall, at the same time the life estate vested in Campbell — that such remainder vested, subject to its being wholly divested, upon the happening of the contingency upon which it would vest in the children or grandchildren of Campbell. That contingency is not, merely, the birth of such children. It includes survivorship also. A double contingency must happen, before the remainder vested in the ulterior devisee will be divested. Children must be born, and they must also survive their father. Of course, the latter event can not have happened, for Campbell is still alive. The remainder in fee still remains where it vested upon the death of the testator. It must remain so vested until both events shall have happened, which alone can divest it. As yet, no estate has ever vested in the children of Campbell, for a contingent remainder confers no estate at all. It is but the possibility of an estate.
If this view be adopted, it is impossible to sustain the plaintiffs' title. By the deed from Campbell to Baker, the latter, of course, acquired the life estate of the former. But did he acquire *Page 266 
any thing more? When the application was made to the court of chancery, for authority to sell the interest of Campbell's children, they had but the possibility of an estate. The legal title to the remainder in fee, expectant upon the life estate of Campbell, was vested in Thomas C. Pearsall, or his heirs. The event, upon which that title was to move to, and vest in, the children of Campbell, had not then, nor has it yet happened. To authorize the court of chancery to direct a sale, the infants must be seised of the property. (Laws of 1814, p. 128, § 1. 2 R.S. 194, § 170.) The only jurisdiction of the court is derived from the statute. (Rogers v. Dill, 6 Hill, 415.) I am inclined to think, therefore, that even in respect to such interest as the children had, at the time of the application to the court of chancery, it was not divested by the sale under the order of that court. They were not seised, and if not, the court acted without jurisdiction.
But suppose the court to have had authority to direct the sale, and that the effect of such sale was to cut off the interest of the children, on whose behalf the application was made, still another question arises, which is not without its difficulty, in relation to after-born children. If the effect of the will had been to vest in the children a remainder in fee, then I am inclined to think the sale would have divested the title of after-born children, as well as those in existence at the time the application was made. The doctrine seems to be, that if a life estate be devised to one, with remainder to his children, if there be a child in being at the death of the testator, the whole remainder in fee simple vests in such child, liable to be partially divested by the coming in esse of other children. If there be no child in being at the testator's death, but a child afterwards comes into existence, the same effect will then be produced, unless in the interval the owner of the life estate has done some act to determine prematurely his particular estate. This principle is distinctly laid down by Hayes, in his secondrule for ascertaining the effect of a gift over, in default of issue, c.p. 29. See also Hannan v. Osborn, (4 Paige, 336.) In such a case, the child in being, or coming into being, and taking a vested remainder *Page 267 
in fee, subject to open to let in the after-born children, might be regarded, in some sense, as holding the legal estate, not only for its own benefit, but as the trustee of after-born children. If, therefore, the remainder in the premises in question had been vested in the children of Campbell, in esse at the time of the sale, I am inclined to think such sale might have carried with it the interest of the after-born children of Campbell, as well as the interest of those in being at the time. The 180th section of the statute, (2 R.S. 195,) which is the same as the 5th section of the act of 1815, page 104, and which declares that no sale made under that act shall give to the infant, on whose behalf the sale is made, any other or greater interest or estate in the proceeds of the sale, than he had in the estate sold, seems to look to a state of things where the whole title may be vested in the infant, and yet some other person may have some contingent or beneficial interest in it.
But let it be assumed that the sale under the order of the court of chancery operated to convey to Baker all the contingent interest which all or any of the children of Campbell had, or ever could have in the premises conveyed, there is yet another difficulty to overcome in making a perfect title to the property. Thomas C. Pearsall or his heirs had, if not a vested remainder, at least a contingent remainder in the premises. Though not very probable, it is quite possible, that Campbell may survive all his children and grandchildren, and if he does, the estate goes over to the heirs of Pearsall. It can not be pretended that this possibility has been in any way extinguished. The solicitor who conducted the proceedings in chancery, seems to have felt this difficulty. He was evidently embarrassed by the nature of the interests which he sought to have sold. Duncan P. Campbell, instead of the infants, was the petitioner. The petition, instead of stating in the language of the statute, that the infants were seised of the land, merely set forth the clause of the will, under which they acquired their interest. The reference directed an inquiry whether it would be "advantageous to the infant children of Duncan P. Campbell having a contingent interest in the premises, to sell the same." The master reported that *Page 268 
the infant children of Campbell had no other property, and that under all the circumstances, he was of opinion that "a sale would be beneficial to the infant children, and most to their advantage, if a good title should be given to the purchaser." This unusual qualification of the master's opinion shows, that he too had some notion of the difficulty there might be in making a title. He further recommended that the proceeds of the sale should be placed at interest, for the benefit of the petitioner and his children, "and such other persons as might bebeneficially interested therein." The order of the court goes still farther, and directs Campbell to convey the property to the purchaser "absolutely and in fee simple forever, so that by such conveyance, all the contingent or remote interest and othertitle or estate of his own children born or hereafter to be born,or the contingent or remote interest, or estate of any and allthe heirs of the said Thomas C. Pearsall, deceased," should be aliened and fully conveyed to the purchaser in fee simple, absolutely and forever. To execute such an order was certainly no easy matter. I think it was impossible. Yet Campbell undertook to do it. He accordingly executed his deed to Baker as the purchaser, by which, after reciting that he had himself a limited estate in the premises, that his children also had a contingent or remote interest, and that the heirs of Thomas C. Pearsall also had a contingent or remote interest, and after reciting the proceedings in chancery, he assumed to convey the premises, absolutely and in fee simple forever. Thomas C. Pearsall had then died. He left several children who are still living. Whether they were, at the time of the conveyance, adults or infants, does not appear. But whether they were the one or the other, it needs no argument to show that their interest in the premises could not be affected by such a grant. That interest, therefore, whatever it may be, remains undivested.
I do not deem it necessary to pursue this examination farther. But I may suggest one other difficulty in respect to this title. The power of testamentary disposition, conferred by the will upon Campbell, is still operative. Suppose then, that in *Page 269 
the execution of that power, he should yet devise the property, as by the will he may, to his grandchildren. Conceding now the jurisdiction of the court of chancery in the case, would the grant to Baker under the order of that court be an answer to the claim of the grandchildren under such a devise? I will not say that it would not. But I certainly can not say that it would.
I am free to admit that it has been with some degree of unwillingness that I have found myself shut up to these conclusions. I have sought, with all the earnestness consistent with a faithful application of well settled principles to the case in hand, to find some position which would justify an affirmance of this decree. The sale of the property to Baker was undoubtedly made in good faith, and for a fair price. The proceeds of the sale have, it seems, been expended upon other property held by the same parties, under the same tenure. I can not see that injustice could result to any one from a decree establishing the plaintiffs' title. But the difficulties that surround that title are so grave and so many, that I do not think the defendant ought to be compelled to complete his purchase. I am constrained, therefore, to vote for a reversal of the decree of the supreme court, and the dismissal of the plaintiffs' bill.